Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/10/2022 has been received; Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-7 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Beers (US 2018/0125168).
Regarding Claim 1, Beers discloses a shoe (Figures 1-4), comprising  a shoe upper (102) and a sole (104) connected with the shoe upper (Figure 4), wherein the shoe comprises a central fastener (150) for lacing the shoe wherein the central fastener  comprises: at least one tensioning element that  is positioned about a region of the shoe upper (152), the tensioning element being configured to exert a lacing force on the region of the shoe upper (Para. 39-42)  and at least one gear element (160, Figure 7) coupled to  at least one electric motor (620), wherein the gear element pulls a section  of the tensioning element against a fixed location (Figure 1-7) of the shoe to create a tensioning force the shoe for lacing (Para. 56-63) wherein the section of the tensioning element is a strap comprising a gearing (Figure 7),  wherein the gearing includes a plurality of parallel grooves (Para. 56-59, grooves on gears, Figure 7), wherein the gear element comprises a worm gear (639) that rotatably engages the gearing to pull the strap (via 663) in the sole (Figures 1-7) in a translational direction (Para. 75-77).
Regarding Claim 3, Beers discloses the tensioning element (152) comprises at least one laminar part (215, Figure 2) that is positioned in a plane of a surface of the shoe upper, wherein the laminar part  has a thickness (thickness of tensioning element, Para. 34) measured perpendicular to the surface of the shoe upper and a width (215, Figure 2) measured in the plane of the surface of the shoe upper, wherein the width is greater than the thickness (Figure 2)
Regarding Claim 4, Beers discloses the laminar part comprises a central section that is positioned  in an  instep region of the shoe (Figure 2).  
Regarding Claim 5,Beers discloses the central section is connected to at least one lateral section (170, on 143) and at least one medial section (170, on 141), wherein the at least one lateral section and the at least one medial section extend from the central section to the sole (Figures 1-3).  
Regarding Claim 6, Beers discloses two lateral sections (202 and 204 on 143) and two medial sections (202 and 204 on 141), wherein the two lateral sections are each disposed at an angle from a lateral portion of the central section (each section is disposed at an angle, in as much as applicant has defined an angle, Figures 1-3) and the two medial sections are each disposed at an angle from a medial portion of the central section (each section is disposed at an angle, in as much as applicant has defined an angle, Figures 1-3).
Regarding Claim 7, Beers discloses the at least one lateral section  attaches to a first strap (202) and the at least one medial section attaches to a second strap (204).  
Regarding Claim 12, Beers discloses a switch for controlling the central fastener (182, Para. 35)  
Regarding Claim 13, Beers discloses the switch and the tensioning element  comprise a unitary element (182, Para. 35).  
Regarding Claim 14 Beers discloses the switch is a contact sensor (182, Para. 35) having an actuation surface configured to be actuated by a finger of a user (182, Para. 35).
Regarding Claim 15, Beers discloses the gear element and the electric motor are positioned in the sole of the shoe (Figures 4-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 2018/0125168) .
Regarding Claim 8, Beers does not disclose two worm gears that engage two straps. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to construct the assembly of Beers having two worm gears that engage two straps for the purpose of providing further control and customized tensioning for various parts of the shoe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claims 9 & 11, Beers discloses the tensioning element includes can include various types of lacing guides known in the art (Para 33 & 34). Beers does not specifically disclose a panel sheel sheet comprising  metal, aluminum or magnesium.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sheet as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using metal, aluminum or magnesium would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 10, Beers does not specifically disclose the thickness  of the panel sheet is less than 2.0 mm. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the sheet in order to achieve an optimal configuration of a panel for a retention shoe, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732